DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 13-16, and 19-23 in the reply filed on 17 December 2021 is acknowledged.  The traversal is on the ground(s) that Groups II and III (claims 24 and 25) are linked to have unity of invention with Group I.  This is not found persuasive because even though the groups all require the technical feature of a combination of at least one FXR agonist and SAMe, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Liu (WO 2016/015634; see pages 4-5 of Office action mailed 22 October 2021, incorporated herein by reference), and in view of Lafitte in view of Freedman, Lieber, and/or Antoniv (see paragraph 7, below).
The requirement is still deemed proper and is therefore made FINAL.

Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 December 2021.

Claims 1-6, 13-16, and 19-23 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “life style changes” at line 2, and the claim also recites “including diet, exercise and weight loss” at lines 2-3, which is the narrower statement of the range/limitation.  Additionally, claim 20 recites “life style changes” at line 3, and the claim also recites “including diets rich in medium-chain triglycerides” at lines 3-4, which is the narrower statement of the range/limitation. Further, claim 20 recites, “treatment 
Additionally regarding claim 20, it is noted that the claim recites, “wherein the existing therapy is selected from the group consisting of” at lines 1-2.  However, the claim also recites the alternative term “and/or” several times in the claim (e.g., at lines 2, 4, 6, and 11).  It is not clear if all of the choices listed are in the alternative, which is proper for a Markush listing, or if one of the choices is a grouping of alternative (e.g., “long-chain triglycerides and/or treatment with oral absorbable, fat-soluble vitamin formulation” at lines 4-5), which is not proper for a Markush listing.  Therefore, the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte et al. (“Lafitte”, WO 2017/145041) in view of Freedman (US 2008/0206333), Lieber et al. (“Lieber”, Nutrition Research 27, 2007, pp. 565-573), and Antoniv et al. (“Antoniv”, Georgian Medical News, No. 12(273), 2017, pp. 31-35).
Regarding claims 1-6, Lafitte teaches methods for using FXR agonists, in particular for treating or preventing liver diseases (e.g., abstract).  Lafitte teaches 
Lafitte does not specifically teach administration of an effective amount of SAMe.
Freedman teaches pharmaceutical formulations of S-adenosylmethionine may be used to treat a variety of disorders, including non-alcoholic steatohepatitis (e.g., abstract; paragraphs [0152]-[0153]).
Lieber teaches the combination of S-adenosylmethionine and dilinoleoylphosphatidylcholine (DLPC) attenuates nonalcoholic steatohepatitis produced by a high-fat diet in rats (e.g., title; abstract).
Antoniv teaches clinical efficacy of S-adenosylmethionine in patients with non-alcoholic steatohepatitis and chronic kidney disease I-II stage, when administered either alone or in combination with vazonate (e.g., pages 31, 34).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to administer SAMe (either alone or in combination with DLPC and/or vazonate) with tropifexor for the treatment of NASH; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because SAMe is already known to be useful in treating NASH, either alone or in combination with DLPC or vazonate, as taught by Freedman, Lieber, and Antoniv, and thus the addition of said active agents would bring about the positive benefits of additional treatment of NASH.  It is prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same 
Regarding claims 13 and 15, it is noted that, while the prior art does not specifically teach if the FXR agonist and SAMe are administered sequentially or in what order, it is noted that, since two separate compositions are each taught in the prior art, it would be within the purview of the ordinarily skilled artisan to select the order of administration of each of the compositions, with a reasonable expectation of success.  Therefore, the particular order of administration does not impart patentability to the claims, absent a showing of the criticality for said order of addition.
Regarding claim 16, Lafitte teaches treating or preventing NASH (e.g., page 9), and thus the skilled artisan would expect the composition may be administered before, during, and/or after the subject develops the disease, with a reasonable expectation of success.

Claims 1-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Freedman, Lieber, and Antoniv as applied to claims 1-6, 13, 15, and 16 above, and further in view of Cales (US 2017/0337322).
The inventions of Lafitte, Freedman, Lieber, and Antoniv are delineated above (see paragraph 10, above).
at least one therapeutic agent may be used, including LJN452 (i.e., tropifexor) and SAMe (e.g., paragraph [00205]).  Therefore, it would have been within the purview of the ordinarily skilled artisan to administer tropifexor and SAMe simultaneously, with a reasonable expectation of success, since such administration is already known to be suitable in the treatment of NASH, as taught by Cales.

Claims 1-6, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Freedman, Lieber, and Antoniv as applied to claims 1-6, 13, 15, and 16 above, and further in view of Promrat et al. (“Promrat”, Hepatology, January 2010, pp. 121-129).
The inventions of Lafitte, Freedman, Lieber, and Antoniv are delineated above (see paragraph 10, above).
Specifically regarding claims 19 and 20, the combined prior art does not specifically the limitation of administering an existing therapy for liver disease to the subject (claim 19), such as exercise and weight loss (claim 20).
Promrat teaches weight reduction achieved through lifestyle intervention leads to improvements in liver histology in NASH (e.g., abstract).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include weight loss through lifestyle intervention to the method of the combined prior art; thus arriving at the claimed invention.  One skilled in prima facie obvious to combine two compositions, each of which is taught by the prior art, to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  See MPEP 2144.06

Claims 1-6, 13, 15, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lafitte in view of Freedman, Lieber, and Antoniv as applied to claims 1-6, 13, 15, and 16 above, and further in view of MacDonald et al. (“MacDonald”, US 2013/0142847, cited by Applicant in IDS filed 23 March 2020).
The inventions of Lafitte, Freedman, Lieber, and Antoniv are delineated above (see paragraph 10, above).
Specifically regarding claims 21-23 (and more generally regarding the remaining claims), the combined prior art does not specifically teach the limitation of further treating and/or inhibiting and/or reducing a side-effect in the subject, such as liver cancer.
MacDonald teaches SAMe formulations are effective for treatment of liver disorders as well as cancers, including liver cancer (e.g., abstract; paragraph [0109]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to treat side effects including liver cancer with administration of SAMe; thus arriving at the claimed invention.  One skilled in art would be motivated to do so, with a reasonable expectation of success, because administration of SAMe is 




Conclusion
No claims are allowed at this time.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BARBARA S FRAZIER/           Examiner, Art Unit 1611